Citation Nr: 1142040	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-32 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran performed active military service from January 1968 to December 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In March 2010, and again in April 2011, the Board remanded the case for additional development.  The case has returned to the Board and is ready for further review.   


FINDING OF FACT

A low back disorder was not shown in service or until many years thereafter, and is not related to the Veteran's military service.  

CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA records and private treatment records.  And the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Next, specific medical opinions pertinent to the issue on appeal were obtained.  The report of the examinations, and the other evidence in the file, contains the findings needed to make a determination.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted on a presumptive basis for some disorders if manifested to a compensable degree within the first post service year.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his senses; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Further, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This includes weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Evidence

The service treatment records contain no complaint, diagnosis or treatment for a low back disorder.  His December 1969 separation examination report shows his spine to be normal.  He denied having back trouble of any kind.  

Private medical records show that an MRI reflected degenerative disc disease in May 1998.  He underwent physical therapy in July 1998 and in November 1998, the Veteran was seen for lumbar strain with mild radicular symptoms.  Treatment for back complaints is again noted beginning in 2003.  The Veteran was treated in August 2004 after injuring his back when lifting boxes at work.  A September 2004 MRI showed degenerative disc bulging and nerve root impairment.  

VA records show that in 2006 the Veteran presented to establish medical care.  It was noted that he had undergone a lumbar laminectomy in 2001.  The diagnosis was low back pain stable.  

In March 2007, the Veteran submitted lay statements in support of his claim.  His former wife stated that she had been married to the Veteran from May 1967 to April 1977.  She stated that when the Veteran returned from Vietnam, he had back pain which he did not have prior to his tour of duty.  A former service comrade stated that he recalled when the Veteran injured his back after another service member jumped on top of him.  Another service comrade stated that he broke his foot when entering the bunker.  He reported the Veteran seemed to remember him falling on him and that although he was unsure if this happened.  He went on to state that there was a possibility that it did.  

The Veteran was examined by VA in December 2008.  The claims file was reviewed.  The Veteran complained of back pain.  By way of history, the Veteran reported injuring his back in service and seeking treatment from a corpsman.  He stated that he was given pain pills.  He reported that he continued to have pain which lasted about a month and then he was pain free.  He stated the pain would recur if he did any heavy lifting.  He said he would then get pain medication from the corpsman.  The Veteran was examined and the examiner opined that the current back disorder was not related to service.  She stated that the Veteran responded in the negative with regards to back problems at service separation and that the Veteran was still able to engage in physically strenuous activity after his discharge from service.  The examiner noted that any earlier-dated treatment records would help in a more accurate opinion.  

In an April 2009 letter, a private examiner stated that the Veteran was a past patient of his during the late 1970's and early 1980's.  He reported that he remembered treating the Veteran for a low back disorder, but since the records no longer existed he could not reference specific levels of pain, duration and cause of his condition.  

In a February 2008 letter, the Veteran's daughter stated that the Veteran has had back problems for 40 plus years.  

The Veteran's file with additional records was reviewed by the December 2008 a VA examiner in May 2010.  This included buddy statements submitted by the Veteran which were not previously of record.  She stated that after reviewing the file, she was unable to change her prior opinion from the additional records received.  

In a December 2010 letter, a private examiner stated that the Veteran had a back injury in service and now has chronic back pain and spinal stenosis.  He went on to state that it is possible that the disorder had its origin in service, but to say that for sure, he would be unable to determine.  

In a May 2011 letter a private examiner stated that he reviewed two letters from buddies of the Veteran.  He stated that in his opinion it is at least as likely as not that his chronic back pain began during active service.  


Discussion

Based upon a careful review of all of the evidence on file, the Board concludes that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  There is a complete absence of any objective medical evidence which shows or suggests that the Veteran incurred any injury to his back at any time during active military service.  It is very noteworthy, in this regard, that the separation examination report does not document any history or complaint regarding the low back, in fact the Veteran denied having any low back problems.  Moreover, there were no complaints by the Veteran or any findings regarding an injury to the back until 1998 when lumbar strain was found.   

It is noted that there are private and VA opinions in the file regarding the etiology of the low back disorder.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The private opinions from the same examiner which associate the low back disorder to service have been considered.  However the Board finds that the opinions offered by the VA examiners to be more probative.  

The VA examiner in December 2008 has stated that the low back disorder is not related to service.  Rationale was provided and the claims file was reviewed.  The May 2010 addendum finding was offered after reviewing additional evidence including buddy statements.  She reiterated her previous finding in the addendum.  On the other hand, the private examiner who wrote to VA in April 2009 offered that while he remembered treating the Veteran in the late 1970's he could not state the cause of the disorder.  The second private examiner noted in December 2010 that it was "possible" that the disorder began inservice, but could not say for sure.  This opinion is speculative and without supporting clinical data or other rationale, so it does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The examiner then sent a letter in May 2011 and stated that after reviewing two letters from the Veteran's buddies that indicated that they witnessed the Veteran injuring his back in service, it was at least as likely that the back pain began in service.  This examiner provided no clinical records, did not have access to the claims file to include the service treatment records, and no rationale was provided.  This physician based his opinion solely upon the Veteran's reported medical history and the lay statements he provided.  Most importantly, the private examiner provided no reasons and bases for his opinion.  The Board does not find the opinions probative because they are unsupported by the record and not supported by rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran and his service buddies have identified a back injury in service.  While there is no documentation of this, the Board has no reason to doubt the credibility of the Veteran or his service buddies in this regard.  However, even if he did sustain a back injury in service, the evidence is against a finding that his current symptoms are related to that injury.  And while the Veteran and his family may claim that his current cervical spine disability is related to service, as lay persons they are not competent to provide an opinion concerning medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted, the Veteran and other lay persons are competent to report observable symptomatology, such as pain, but an opinion as to the cause of that symptom simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Having found that the lay evidence offered in this regard is not competent to supply such an opinion, a discussion as to credibility is not necessary.  

As to the continuity of symptoms, the Veteran and lay parties are competent to report such.  However a determination as to credibility must be made.  The Veteran and his family members have reported a continuity of symptoms, stating that his pain began in service and continued since service, but these statements must be weighed against the other evidence of record, including the lack of any objective evidence of treatment pertaining to the spine until 1998.  This is over 25 years after the Veteran's separation from active duty service.  In addition, while the Veteran has been diagnosed with a low back disorder, the absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's current disability was present in service or in the year immediately after service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Also weighing against the reports of a continuity of symptoms is the medical opinion of the VA physician.  After reviewing the complete claims file, including the Veteran's service treatment records, the VA doctor found that the Veteran's current disability was not related to his service.  A full rationale was provided for these opinions.  Thus the Board finds his statements as well as those of his family of continuing symptoms to be not credible. 

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's spine disability was more than 25 years after his separation from active duty service.  In addition, the evidence does not show that the Veteran's current disability is related to his active duty service, either through direct incurrence, or on a presumptive basis.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore denied. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


